Citation Nr: 0906133	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-21 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) with major 
depressive disorder.  

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with degenerative disc disease and 
degenerative joint disease.  

3.  Entitlement to an evaluation in excess of 10 percent for 
left knee, chondromalacia of the patella, tendonitis, and 
patellar femoral pain syndrome.  

4.  Entitlement to an evaluation in excess of 10 percent for 
left wrist tendonitis, quiescent, with limitation of motion.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to January 
1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2005 and February 2006 rating decisions 
of the Denver, Colorado and Cleveland, Ohio, Department of 
Veterans Affairs (VA) Regional Offices (ROs), which granted 
service-connection for post-traumatic stress disorder (PTSD) 
with major depressive disorder; and continued the current 
evaluations for the Veteran's lumbosacral strain with 
degenerative disc disease and degenerative joint disease; 
left wrist, status post tendonitis, quiescent, with 
limitation of motion; and left knee, chondromalacia of the 
patella, tendonitis, and patellar femoral pain syndrome.  The 
RO also denied entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  The Board notes that during the course 
of the appeal, the Veteran's claims file was temporarily 
brokered to the Cleveland, Ohio, VA Regional Office.  

The Board notes that the Veteran has asserted in his April 
2006 Notice of Disagreement (NOD) that in addition to seeking 
increased ratings for his service-connected disabilities, he 
also requests earlier effective dates for his service-
connected disabilities.  The issues of entitlement to an 
earlier effective date for the Veteran's lumbosacral strain 
with degenerative disc disease and degenerative joint 
disease; left wrist, status post tendonitis, quiescent, with 
limitation of motion; and left knee, chondromalacia of the 
patella, tendonitis, and patellar femoral pain syndrome are 
referred to the RO for appropriate action.  Regarding the 
issue of entitlement to an initial rating in excess of 50 
percent for PTSD with major depressive disorder, it is noted 
that since the Veteran appealed the initial rating 
determination, separate ratings can be assigned for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, the assignment of the disability rating and 
effective date will be reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
the record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims for increased ratings.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand is required in order to fulfill VA's statutory duty to 
assist the Veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

A review of the record indicates that the Veteran's most 
recent VA examination for his service-connected disabilities 
was in October 2005.  The record reflects that the Veteran 
has not been afforded a more recent VA examination to assess 
the current severity of his service-connected disabilities.  
Contemporaneous examinations are required so that the Board's 
decision is based on a record that reflects the current state 
of the Veteran's disabilities.  An examination too remote for 
rating purposes cannot be considered "contemporaneous."  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record 
does not adequately reveal the current state of that 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination).  

The Board notes that the law also provides that when a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  In the present case, as the Veteran has claims for 
increased evaluations, the Board cannot proceed with the TDIU 
claim until there has been final adjudication of the 
Veteran's other claims.  Thus, adjudication of the TDIU claim 
will be held in abeyance pending further development and 
adjudication of the Veteran's claims of entitlement to 
increased ratings for his PTSD with major depressive 
disorder; lumbosacral strain with degenerative disc disease 
and degenerative joint disease; left knee, chondromalacia of 
the patella, tendonitis, and patellar femoral pain syndrome; 
and left wrist tendonitis, quiescent, with limitation of 
motion.  

Finally, in a June 2006 letter, it was indicated that the 
Veteran had applied for Social Security Administration (SSA) 
benefits.  Those reports are not of record.  Thus, additional 
action in this regard is needed.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Contact the Veteran and obtain the 
names and addresses of all health care 
providers where he has received recent 
treatment for his service-connected 
disabilities.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of all related medical 
records (unless the identified records 
are already associated with the claims 
file).  Regardless of whether or not the 
Veteran responds, obtain his most recent 
VA treatment records.

2.  Ascertain if the Veteran receives 
Social Security Administration (SSA) 
disability benefits.  If so, obtain from 
the Social Security Administration the 
records pertinent to the Veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

3.  Arrange for the Veteran to undergo a 
VA psychiatric examination to determine 
the current severity of his service-
connected PTSD with major depressive 
disorder.  All indicated tests and 
studies should be completed and all 
clinical manifestations should be 
reported in detail.  For the Veteran's 
PTSD, the psychiatric examiner is 
requested to discuss the Veteran's 
symptoms, degree of social and industrial 
impairment, and to include a Global 
Assessment Functioning (GAF) Scale score 
with an explanation of what the assigned 
score represents.  

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
severity of his service-connected lumbar 
spine, left knee, and left wrist 
disabilities.  Any indicated diagnostic 
tests and studies should be accomplished.  
All pertinent symptomatology and findings 
should be reported in detail, including 
range of motion (ROM) testing.  

Specifically, with regard to the 
Veteran's lumbosacral strain with 
degenerative disc disease and 
degenerative joint disease, the examiner 
should report the Veteran's range of 
motion findings and note any pain, pain 
on use, weakness, incoordination, or 
excess fatigability of the lumbar spine.  
If feasible the examiner should portray 
any additional functional limitation of 
the lumbar spine due to these factors in 
terms of degrees of additional loss of 
motion.  If not feasible, this should be 
stated for the record together with the 
rationale.  If the Veteran does not have 
pain or any of the other factors, that 
should be noted as well.  The examiner 
should also note whether the Veteran has 
experienced any physician prescribed 
incapacitating episodes during the past 
12 months.  

With regard to the left knee disability, 
the examiner should set forth the 
Veteran's range of motion findings and 
note any pain, pain on use, weakness, 
incoordination, or excess fatigability.  
If feasible the examiner should portray 
any additional functional limitation of 
the left knee due to these factors in 
terms of degrees of additional loss of 
motion.  If not feasible, this should be 
stated and discussed in the examination 
report.  If the Veteran does not have 
pain or any of the other factors, that 
fact should be noted as well.  The 
examiner should also report whether the 
Veteran has any recurrent instability or 
lateral subluxation of the left knee, and 
if so, should describe whether such 
instability or subluxation is slight, 
moderate, or severe in degree.  

With regard to the Veteran's left wrist 
disability, any indicated diagnostic 
tests and studies should be accomplished.  
All pertinent symptomatology and findings 
should be reported in detail, including 
ROM testing.  The report should list all 
subjective complaints and objective 
findings in detail, including the ROM of 
the wrist in degrees.  The examiner 
should address the extent of functional 
impairment attributable to any reported 
pain.  In this regard, the examiner 
should set forth the Veteran's range of 
motion findings and note any pain, pain 
on use, weakness, incoordination, or 
excess fatigability.  The examiner should 
describe whether any existing pain 
significantly limits functional mobility 
of the wrist during flare-ups or when 
repeatedly used.  The examiner should 
also identify any associated neurological 
deficiencies associated with the 
Veteran's left wrist disability.  The 
severity of each neurological sign and 
symptom should be reported.  If no 
neurological impairment is present, the 
examiner should so state.  

The Veteran's claims file, to include a 
copy of this Remand, should be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  

5.  Thereafter, the issues should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity 
to respond thereto.  The matter should 
then be returned to the Board, if in 
order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



